Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Waynetta Maria Jackson, Appellant                      Appeal from the 188th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 41210-
No. 06-12-00098-CR         v.                          A). Opinion delivered by Justice Carter,
                                                       Chief Justice Morriss and Justice Moseley
The State of Texas, Appellee                           participating.



       As stated in the Court’s opinion of this date, we find there was partial error error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect the
statute on the indictment. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Waynetta Maria Jackson, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED DECEMBER 28, 2012
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk